Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
	Claims 1-24 have been elected without traverse in response to the Restriction Requirement.  Applicant’s remarks regarding Grouping III have been considered and are not persuasive; however, it is noted that restriction can be reconsidered and withdrawn claims reinstated upon determination of allowability.  

Drawings
The drawings are objected to because: 
Please make sure that all labels are shown in the drawings (e.g., 49 and 52) as objected to in the parent case;
At least FIG. 7 is illegible.  Please make sure that all Figures are legible and reproducible in accordance with 37 CFR 1.84(b)(1).  Photographs will be accepted if they are the only practical medium for illustrating the claimed invention. However, it appears that this is not the case in the instant application. Moreover, the scanned photographs are of poor image quality, such that the details are not readily discernible.  Applicant is reminded that all drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. See 37 CFR 1.84(l). 



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 18-20 are rejected, under the written description requirement, because the term “bundle” or “bundling” is not described in the specification.  Applicant is asked to point to support in the specification for these claims, and/or admit that a bundled derivative was known in the prior art at the time of invention.  Appropriate clarification/correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. § 101, because they recite non-patentable subject matter under the 2019 PEG, October update.  The claimed invention is directed to a judicial exception (e.g., an abstract idea, etc.) without practical application or significantly more.    
More particularly, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to See, generally Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc.,132 S. Ct. 1289, 1294, 1297-98 (2012)); Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http:// www. gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf; 2015 Update to the Interim Guidance; the 2019 Revised Patent Subject Matter Eligibility Guidance, Fed. Reg., Vol. 84, No. 4, January 7, 2019; and associated Office memoranda.
Under the 2019 PEG, step 2a-prong 1, claims 1-24 recite a judicial exception(s), including a method of organizing human activity (e.g. fundamental economic principle).  More particularly, the entirety of the method steps are directed towards the provision of a user interface comprising certain conventional tools. See, Specification at [0004], messaging is conventional; Microsoft Access® for an interface to a database presenting fields, filtering, etc.  You can input financial information for any product (e.g., weather products) in any database.  
  Under step 2a-prong 2, the claims fail to recite a practical application of the exception, because the extraneous limitations (e.g., the interface, and environment financial weather products) merely add insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g), and/or generally link the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). A claim does not cease to be abstract for section 101 purposes simply because the claim confines the abstract idea to a particular technological environment in order to effectuate a real-world benefit. See Alice, 573 U.S. at 222; BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1287 (Fed. Cir. 2018); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1353 (Fed. Cir. 2014).  To the extent that the claims automate what was previously done manually (and visually), the claims generally instruct an artisan to apply it (the method) across generic computing technology. “[I]t is not enough, however, to merely improve a fundamental practice or abstract process by invoking a computer merely as a tool.” Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020) (citations omitted).  More particularly, the claims fail to recite an improvement to the functioning of a computer or technology (under MPEP § 2106.05(a)), the use of a particular machine (under § 2106.05(b)), effect a transformation or reduction of a particular article (§ 2106.05(c)), or apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (§ 2106.05(e)).  
Under part 2b, the additional elements (a device, digital keyboard, digital payment application, etc.) recite insignificant extra-solution activity, and applies the abstract idea across generic computing technology. The claims as a whole, do not amount to significantly more than the abstract idea itself.  This is because no one claim effects an improvement to another technology or technical field, an improvement to the functioning of a computer itself, or move beyond a general link of the use of the abstract idea to a particular, albeit well-understood, routine and conventional technological environment.  Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  Under Alice, merely applying or executing the abstract idea on one or more generic computer system See, e.g., Content Extraction, 776 F.3d at 1347 (claims reciting a “scanner” are nevertheless directed to an abstract idea); Mortg. Grader, Inc. v. First Choice Loan Serv. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea).  
Courts have recognized the following computer functions to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data.  MPEP 2106.05(d)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 1 – 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 2003/0033212 to Sandhu et al., in view of US 2002/0032644 to Corby et al.
With respect to Claim 1, Sandhu teaches a market maker interface for facilitating the input of financial product information, the interface for use in a virtual over-the-counter exchange system (Abstract; FIG. 49-76), the interface comprising: data entry fields for receiving entry of financial product information ([0492]) that defines financial products (Abstract), and for designating a specific portion of the financial product information to be sent to a trader (FIG. 49-
market screens for displaying information relating to multiple markets, each market corresponding to one of the one or more products (FIG. 36);
a contact screen comprising a list of selectable contacts, wherein selection of a contact enables at least one of i) receipt of information related to a selected contact; ii) communication with a selected contact; and iii) display of the market screens involving the selected contact; (FIG. 78)
an instant messaging screen for communicating with one or more selected contacts ([0214], email communication;[0653], telephone details; FIG. 7, 9); and
a market filter screen comprising a list of selectable market factors, wherein selection of one or more market factors causes only the market screens that correspond with the selected market factors to be displayed ([0907];[0962];[0995]). 
Sandhu fails to expressly teach, but Corby teaches the products being weather-based products being traded on an exchange. As discussed in Corby there is a need to facilitate the trade of overlooked weather-derivatives amongst traders. [0010-16]  As such, it would have been obvious to one of ordinary skill in the art to modify Sandhu to apply its teachings to weather-based derivatives in order to facilitate their trading as well.
With respect to Claim 2, Sandhu teaches supplementary data entry fields generated based upon the financial product information entered in the data entry fields. (FIGS. 45-65)

With respect to Claim 4, Sandhu teaches wherein the supplementary data entry fields are generated based upon an index type of at least one of the one or more weather products. ([0277], index)
With respect to Claim 5, Sandhu teaches wherein the data entry fields comprise a pull-down menu having a list of options for selection of the financial product information. (FIGS. 45-65)
With respect to Claim 6, Sandhu teaches wherein information entered in the data entry fields comprises a structure code related to the financial product information being entered. (FIGS. 45-65, floor, swap, etc.)
With respect to Claim 7, Sandhu teaches wherein the market factors comprise at least one of market status, market term, market location, and market structure. (e.g., [0192], “market data”)
With respect to Claim 8, Sandhu teaches an add bid button in each market screen, the add bid button generating a separate add bid interface upon selection of the add bid button, the add bid interface comprising add bid data entry fields for entry of a bid and a bid amount. ([0885])
With respect to Claim 9, Sandhu teaches an add offer button in each market screen, the add offer button generating a separate add offer interface upon selection of the add offer button, the add offer interface comprising add offer data entry fields for entry of an offer and an offer amount. ([0885])

With respect to Claim 11, Sandhu teaches new market data entry fields for entry of new market financial product information to define a new product, the new market data entry fields being generated upon selection of a new market derivation button within a selected market screen, the new market data entry fields being at least partially entered based upon the market of the selected market screen. (e.g., [0192], “market data”)
With respect to Claim 12, Sandhu teaches a post trade button in each market screen, the post trade button generating a trade entry interface upon selection of the post trade button, the trade entry interface comprising trade data entry fields for entry of trade information. [0885]
With respect to Claim 13, Sandhu teaches wherein the trade information comprises at least one of a seller of a product, a buyer of a product, a trade amount, a tick, a limit, and a clearing mechanism. (e.g., FIG. 65)
With respect to Claim 14, Sandhu teaches market update selection tools, upon being selected, selectively distributes market updates for a selected market to users. (e.g., [0884], market continually-updated)
With respect to Claim 15, Sandhu teaches wherein the market update selection tools comprise one or more of: i) an all button, selection of which sends market updates to all clients of a market maker firm; ii) a personal button, selection of which sends market updates to all contacts in the list of contacts; iii) a best button, selection of which sends market updates to traders with the best bid and offer in the selected market; and iv) an interested button, selection of which sends market updates to a list of interested traders in the selected market. ([0884])
With respect to Claim 16, Sandhu teaches an interested users input interface for selecting the list of interested traders from the list of contacts. ([0777]; [0950])

With respect to Claim 21, Sandhu teaches wherein the contact screen and market filter screen share a joint contact-market filter screen. (see, Claim 1.  It has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973)).
With respect to Claim 22, Sandhu teaches wherein the market maker comprises a broker. [0003]
With respect to Claim 23, Sandhu teaches wherein a market is indicated as updated to market makers sharing the market maker interface when the market is updated by a market maker. [0884-85]
With respect to Claim 24, Sandhu teaches wherein selection of a contact from the list of selectable contacts on the contact screen results in a filtered display of markets in which the selected contact has at least one of a bid and an offer. ([0957], profile)

Claim 18 is rejected under § 103(a) as being unpatentable over Sandhu, in view of Corby, and further in view of US 2008/0010221 to Co et al.
With respect to Claim 18, the combination of Sandhu and Corby fails to expressly teach a bundling button, selection of which generates a bundling interface, the bundling interface i) grouping a collection of selected markets to form a bundle; ii) comprising bundling data entry fields for entry of bundling information and selected market information; and iii) generating a bundling string based on the information entered in the bundling data entry fields. Co however, teaches consideration of derivatives as a bundle (e.g., [0023]). Sandhu and Corby teach the other limitations having a button, data entry and data string based on the product (i.e., bundle), etc. Co further discusses a need for more conveniently processing and clearing derivatives. ([0004-06])  As such, it would have been obvious to one of ordinary skill in the art to modify the combination 
With respect to Claim 19, the combination of Sandhu and Corby fails to expressly teach, but Co teaches the bundling string including: i) the bundling information comprising at least a bundling name; ii) a market string for each selected market; iii) an indication as to whether each selected market is to be purchased or sold; iv) and the tick, limit, start date, and end date of each selected market. ([0004]) Under the same rationale as Claim 18, it would have been obvious to one of ordinary skill in the art to modify Sandhu and Corby accordingly.
With respect to Claim 20, the Sandhu teaches a screen that displays one or more products, the collections of markets that form the products, and bids and offers in each of the markets of each of the products (FIGS. 45-65; [0884]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082.  The examiner can normally be reached on M-F 8:00-5:00, alternating Fri. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM J JACOB/            Examiner, Art Unit 3696